B. F. SAFFOLD, J.
The plaintiff was entitled to recover if the judgment would protect the defendant against any demand that might be set up in behalf of M. A. Browder’s estate. No representative, distributee or creditor of that estate could regain from him the property purchased. If sued by any of them, in any form, the facts shown in the bill of exceptions would be a defense to the suit.
The estate of Browder had received an equivalent, and plaintiff was not bound to see that the executors committed no devastavit.
The judgment is reversed and the cause remanded.